DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on March 11, 2020 in which claims 1-8 are presented for examination. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4 and 7-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 25 of U.S. Patent No. 10,201,206 in view of Brine lll et al. (2009/0178184)[Brine]. 
Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims in view of Brine disclose all of the claim limitations of the conflicting patented claims 1 and 25 and dependent claims, as shown in the table below. 
Brine discloses the bottom wire member positioned parallel to and above a forward extent of the full jaw protector and passing through the left loop strap and the right loop strap (part of the annotated bottom wire member is positioned parallel to and above the annotated forward extent of 25 and a part passes through the left 70 and the right 70, annotated figures 1-4, examiner notes: the figures shows one side of 11, in which the annotated bottom wire member would also pass through the left 70, see [0013] and claim 22); wherein a first one of said plurality of vertical wire members is attached to the bottom wire member to form a first T-intersection between the first one of said plurality of vertical wire members and the bottom wire member at a position adjacent to and above the full jaw protector and forward of the left loop strap (a first one of the annotated plurality of vertical wire members is attached to the annotated bottom wire member to form an annotated first T-intersection between the first one of the annotated plurality of vertical wire members and the annotated bottom wire member at a position adjacent to and above 25 and forward of the left 70, examiner notes: the figures shows one side of 11 in which the left 70 is not shown, as disclosed in [0013] and claim 22, there is a 70 on each side of 11), such that the left loop strap resists the tendency of the faceguard to slide and twist when struck with blows during sports play (the left 70 by way of 77 is intended to resist the tendency of 23 to slide and twist when struck with blows during sports play, [0061] and claim 23, figures 3-5, see also [0014], examiner notes: the figures shows one side of 11, in which the left 70 and 77 is not shown, as disclosed in [0013], [0014] and claims 21-22, there is a 70 and 77 on each side of 11); and wherein a second one of said plurality of vertical wire members is attached to the bottom wire member to form a second T-intersection between the second one of said plurality of vertical wire members and the bottom wire member at a position adjacent to and above the full jaw protector and forward of the right loop strap (a second one of the annotated plurality of vertical wire members is attached to the annotated bottom wire member to form an annotated second T-intersection between the second one of the annotated plurality of vertical wire members and the annotated bottom wire member at a position adjacent to and above 25 and forward of the right 70, annotated figures 1-4) such that the right loop strap resists the tendency of the faceguard to slide and twist when struck with blows during sports play (the right 70 by way of 77 is intended to resist the tendency of 23 to slide and twist when struck with blows during sports play, [0061] and claim 23, figures 3-5, see also [0013], [0014] and claim 22); and wherein the left loop strap acts as a stop against rearward movement of the first one of said plurality of vertical wire members (the left 70 by way of 77 is capable of acting as a stop against rearward movement of the first one of the annotated plurality of vertical wire members, since a strike against the first one of the annotated plurality of vertical wire members, would flex  inward in which the left 70 would act as a stop against additional rearward movement on the first one of the annotated plurality of vertical wire members, annotated figures 1-3, examiner notes: the figures shows one side of 11, the left 70 and 77 is not shown, as disclosed in [0013], [0014] and claims 22 and 23, there is a 70 and 77 on each side of 11) and the right loop strap acts as a stop against rearward movement of the second one of said plurality of vertical wire members (the right 70 by way of 77 is capable of acting as a stop against rearward movement of the second one of the annotated plurality of vertical wire members, since a strike against the second one of the annotated plurality of vertical wire members, would flex inward in which the left 70 by way of 77 would act as a stop against additional rearward movement on the second one of the annotated plurality of vertical wire members, annotated figures 1-3).
Present Application
Patent 10,201,206
Claim 1. A lacrosse helmet comprising: 
a lacrosse helmet shell adapted to receive and protect the head of a wearer; padding disposed within the shell; and 




a full jaw protector attached to the shell at a right side of the shell and at a left side of the shell and extending forwardly from the shell and extending continuously from the right side of the shell to the left side of the shell and adapted to cover and protect a lower jaw of the wearer; 

a faceguard removably attached to the shell and removably attached to the full jaw protector; 

the faceguard comprising a grid of a plurality of horizontal wire members, a plurality of vertical wire members, and a bottom wire member; 

a left loop strap and a right loop strap attaching the bottom wire member to the full jaw protector, the bottom wire member positioned parallel to and above a forward extent of the full jaw protector and passing through the left loop strap and the right loop strap; wherein a first one of said plurality of vertical wire members is attached to the bottom wire member to form a first T-intersection between the first one of said plurality of vertical wire members and the bottom wire member at a position adjacent to and above the full jaw protector and forward of the left loop strap, such that the left loop strap resists the tendency of the faceguard to slide and twist when struck with blows during sports play; and wherein a second one of said plurality of vertical wire members is attached to the bottom wire member to form a second T-intersection between the second one of said plurality of vertical wire jaw protector and forward of the right loop strap such that the right loop strap resists the tendency of the faceguard to slide and twist when struck with blows during sports play; and wherein the left loop strap acts as a stop against rearward movement of the first one of said plurality of vertical wire members and the right loop strap acts as a stop against rearward movement of the second one of said plurality of vertical wire members.

Claim 7. The lacrosse helmet of claim 1 where in the full jaw protector is removably attached to the shell.

Claim 1. A lacrosse helmet comprising: 
a single-piece plastic outer shell adapted to receive and protect the head of a wearer, the outer shell having a front region, a crown region, a rear region, a left side region, a right side region, an inner surface and an outer surface, 

a removable jaw protector removably attached to the outer shell and extending forwardly from the outer shell and adapted to cover and protect the lower jaw of the wearer, 

an inner shell comprised of a right section, a left section, and a rear section, the right section interlocking with the left section, the right section interlocking with the rear section, and the left section interlocking with the rear section, a slot through the rear section, an elastic strap having a left tab and a right tab, each of said left tab and right tab having at least one hole therethrough, the elastic strap passing through the horizontal slot in the rear section and attached to the inner surface of the outer shell by fasteners passing through the at least one hole each of said left tab and right tab to stretch the elastic strap to exert a biasing force on the rear section tending to bias the rear section toward the head of the wearer; 

a faceguard attached to the outer shell and removable jaw protector, 


wherein the faceguard comprises a grid of a plurality of horizontal wire members, a plurality of vertical wire members, and 

a bottom wire member extending from a left side of the faceguard adjacent to a left portion of the removable jaw protector to a right side of the faceguard adjacent to a right portion of the removable jaw protector, a left loop strap and a right loop strap attaching the bottom wire member to the removable jaw protector, a first one of said plurality of vertical wire members is attached to the bottom wire member at a position forward of the left loop strap, and a second one of said plurality of vertical wire members is attached to the bottom wire member at a position forward of the right loop strap.
Claim 4. The lacrosse helmet of claim 1 wherein the padding comprises a crown shock absorber attached to an inner surface of the shell in a crown of the shell.
Claim 6. The lacrosse helmet of claim 1 further comprising a crown comfort layer removably attached to an inner surface of the inner shell.


Claim 1. A lacrosse helmet comprising: 
a lacrosse helmet shell adapted to receive and protect the head of a wearer; padding disposed within the shell; and 




a full jaw protector attached to the shell at a right side of the shell and at a left side of the shell and extending forwardly from the shell and extending continuously from the right side of the shell to the left side of the shell and adapted to cover and protect a lower jaw of the wearer; 

a faceguard removably attached to the shell and removably attached to the full jaw protector; 

the faceguard comprising a grid of a plurality of horizontal wire members, a plurality of vertical wire members, and a bottom wire member; a left loop strap and a right loop strap attaching the bottom wire member to the full jaw protector, the bottom wire member positioned parallel to and above a forward extent of the full jaw protector and passing through the left loop strap and the right loop strap; wherein a first one of said plurality of vertical wire members is attached to the bottom wire member to form a first T-intersection between the first one of said plurality of vertical wire members and the bottom wire member at a position adjacent to and above the full jaw protector and forward of the left loop strap, such that the left loop strap resists the tendency of the faceguard to slide and twist when struck with blows during sports play; and wherein a second one of said plurality of vertical wire members is attached to the bottom wire member to form a second T-intersection between the second one of said plurality of vertical wire members and the bottom wire member at a position adjacent to and above the full jaw protector and forward of the right loop strap such that the right loop strap resists the tendency of the faceguard to slide and twist when struck with blows during sports play; and wherein the left loop strap acts as a stop against rearward movement of the first one of said plurality of vertical wire members and the right loop strap acts as a stop against rearward movement of the second one of said plurality of vertical wire members.
Claim 25. A lacrosse helmet comprising: a single-piece plastic shell adapted to receive and protect the head of a wearer, the shell having a front region, a crown region, a rear region, a left side region, a right side region, an inner surface and an outer surface, 

a jaw protector attached to the shell and extending forwardly from the shell and adapted to cover and protect the lower jaw of the wearer, 




a faceguard attached to the shell and jaw protector, wherein 


the faceguard comprises a grid of a plurality of horizontal wire members, a plurality of vertical wire members, and a bottom wire member extending from a left side of the faceguard adjacent to a left portion of the jaw protector to a right side of the faceguard adjacent to a right portion of the jaw protector, a left loop strap and a right loop strap attaching the bottom wire member to the jaw protector, a first one of said plurality of vertical wire members is attached to the bottom wire member at a position forward of the left loop strap, and a second one of said plurality of vertical wire members is attached to the bottom wire member at a position forward of the right loop strap.
Claim 7. The lacrosse helmet of claim 1 where in the full jaw protector is removably attached to the shell.

Claim 8. The lacrosse helmet of claim 5 where in the full jaw protector is removably attached to the shell.
Claim 27. The lacrosse helmet of claim 25 wherein the jaw protector is removably attached to the outer shell.


Claims 1 and 3-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 and 18 of U.S. Patent No. 9,833,684 in view of Brine lll et al. (2009/0178184)[Brine]. 
Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims in view of Brine disclose all of the claim limitations of the conflicting patented claims 1 and 18 and dependent claims, as shown in the table below. 
Brine discloses a full jaw protector attached to the shell at a right side of the shell and at a left side of the shell and extending forwardly from the shell and extending continuously from the right side of the shell to the left side of the shell and adapted to cover and protect the lower jaw of the wearer (25 is a full jaw protector, in which 25 is attached to 11 at a right side of 11 and at a left side of 11 and extending forwardly from 11 and extending continuously from the right side of 11 to the left side of 11 adapted to cover and protect the lower jaw of the wearer as shown in figures 1-5, [0062], [0063], [0064]); a faceguard removably attached to the shell and removably attached to the full jaw protector (23 is removably attached to 11 and removably attached 25 by way of 70, [0060], [0062], [0063], [0064], figures 1-4 and 10); the faceguard comprising a grid of a plurality of horizontal wire members, a plurality of vertical wire members, and a bottom wire member (23 comprises a grid of a plurality of annotated horizontal wire members, a plurality of annotated vertical wire members, and an annotated bottom wire member, [0060], annotated figures 1-4), a left loop strap and a right loop strap attaching the bottom wire member to the full jaw protector (a left 70 and right 70 attaches the annotated bottom wire member to 25, as shown in figure, see annotated figures 1-5, [0060], [0062], [0063], examiner notes: while the right 70 is shown in the figures, there is a left 70 on the opposite side of 11, as disclosed “a new fastener is provided which allows the sides of the cage to be mounted directly against the shell…The new fasteners extend on the inside and outside of the shell and include a recess between the inner and outer portions that receives a bar of the cage”, [0013] and “said face guard includes opposed vertical bars fastened to respective side surfaces of said shell, each of said opposed vertical bars being fastened by a clip engaging a side surface and an inner surface of said shell”, claim 22, here, examiner has interpreted the disclosed vertical bar as being a part of the bottom wire), the bottom wire member positioned parallel to and above a forward extent of the full jaw protector and passing through the left loop strap and the right loop strap (part of the annotated bottom wire member is positioned parallel to and above the annotated forward extent of 25 and a part passes through the left 70 and the right 70, annotated figures 1-4, examiner notes: the figures shows one side of 11, in which the annotated bottom wire member would also pass through the left 70, see [0013] and claim 22); wherein a first one of said plurality of vertical wire members is attached to the bottom wire member to form a first T-intersection between the first one of said plurality of vertical wire members and the bottom wire member at a position adjacent to and above the full jaw protector and forward of the left loop strap (a first one of the annotated plurality of vertical wire members is attached to the annotated bottom wire member to form an annotated first T-intersection between the first one of the annotated plurality of vertical wire members and the annotated bottom wire member at a position adjacent to and above 25 and forward of the left 70, examiner notes: the figures shows one side of 11 in which the left 70 is not shown, as disclosed in [0013] and claim 22, there is a 70 on each side of 11), such that the left loop strap resists the tendency of the faceguard to slide and twist when struck with blows during sports play (the left 70 by way of 77 is intended to resist the tendency of 23 to slide and twist when struck with blows during sports play, [0061] and claim 23, figures 3-5, see also [0014], examiner notes: the figures shows one side of 11, in which the left 70 and 77 is not shown, as disclosed in [0013], [0014] and claims 21-22, there is a 70 and 77 on each side of 11); and wherein a second one of said plurality of vertical wire members is attached to the bottom wire member to form a second T-intersection between the second one of said plurality of vertical wire members and the bottom wire member at a position adjacent to and above the full jaw protector and forward of the right loop strap (a second one of the annotated plurality of vertical wire members is attached to the annotated bottom wire member to form an annotated second T-intersection between the second one of the annotated plurality of vertical wire members and the annotated bottom wire member at a position adjacent to and above 25 and forward of the right 70, annotated figures 1-4) such that the right loop strap resists the tendency of the faceguard to slide and twist when struck with blows during sports play (the right 70 by way of 77 is intended to resist the tendency of 23 to slide and twist when struck with blows during sports play, [0061] and claim 23, figures 3-5, see also [0013], [0014] and claim 22); and wherein the left loop strap acts as a stop against rearward movement of the first one of said plurality of vertical wire members (the left 70 by way of 77 is capable of acting as a stop against rearward movement of the first one of the annotated plurality of vertical wire members, since a strike against the first one of the annotated plurality of vertical wire members, would flex  inward in which the left 70 would act as a stop against additional rearward movement on the first one of the annotated plurality of vertical wire members, annotated figures 1-3, examiner notes: the figures shows one side of 11, the left 70 and 77 is not shown, as disclosed in [0013], [0014] and claims 22 and 23, there is a 70 and 77 on each side of 11) and the right loop strap acts as a stop against rearward movement of the second one of said plurality of vertical wire members (the right 70 by way of 77 is capable of acting as a stop against rearward movement of the second one of the annotated plurality of vertical wire members, since a strike against the second one of the annotated plurality of vertical wire members, would flex inward in which the left 70 by way of 77 would act as a stop against additional rearward movement on the second one of the annotated plurality of vertical wire members, annotated figures 1-3).
Present Application
Patent 9,833,684
Claim 1. A lacrosse helmet comprising: 
a lacrosse helmet shell adapted to receive and protect the head of a wearer; padding disposed within the shell; and 

a full jaw protector attached to the shell at a right side of the shell and at a left side of the shell and extending forwardly from the shell and extending continuously from the right side of the shell to the left side of the shell and adapted to cover and protect a lower jaw of the wearer; 

a faceguard removably attached to the shell and removably attached to the full jaw protector; the faceguard comprising a grid of a plurality of horizontal wire members, a plurality of vertical wire members, and a bottom wire member; a left loop strap and a right loop strap attaching the bottom wire member to the full jaw protector, the bottom wire member positioned parallel to and above a forward extent of the full jaw protector and passing through the left loop strap and the right loop strap; wherein a first one of said plurality of vertical wire members is attached to the bottom wire member to form a first T-intersection between the first one of said plurality of vertical wire members and the bottom wire member at a position adjacent to and above the full jaw protector and forward of the left loop strap, such that the left loop strap resists the tendency of the faceguard to slide and twist when struck with blows during sports play; and wherein a second one of said plurality of vertical wire members is attached to the bottom wire member to form a second T-intersection between the second one of said plurality of vertical wire members and the bottom wire member at a position adjacent to and above the full jaw protector and forward of the right loop strap such that the right loop strap resists the tendency of the faceguard to slide and twist when struck with blows during sports play; and wherein the left loop strap acts as a stop against rearward movement of the first one of said plurality of vertical wire members and the right loop strap acts as a stop against rearward movement of the second one of said plurality of vertical wire members.

Claim 3. The lacrosse helmet of claim 1 wherein the padding comprises an inflatable occipital pad removably attached to the inner surface of the shell in the rear region and positioned between the inner surface of the shell and the occipital shock absorber to push the occipital shock absorber forward when the inflatable occipital pad is inflated through a valve.

Claim 4. The lacrosse helmet of claim 1 wherein the padding comprises a crown shock absorber attached to an inner surface of the shell in a crown of the shell.
Claim 1. A sports helmet comprising: 
a single-piece plastic shell adapted to receive and protect the head of a wearer; the shell having a front region, a crown region, a rear region, a left side region, a right side region, an inner surface and an outer surface; 

an occipital shock absorber attached to the inner surface of the shell in the rear region to at least partially overlie an occipital area of the head; 

an inflatable occipital pad removably attached to the inner surface of the shell in the rear region and positioned between the inner surface of the shell and the occipital shock absorber to push the occipital shock absorber forward when the occipital pad is inflated; the occipital pad comprising a top sheet and a bottom sheet bonded together, a plurality of inflatable pockets formed in the top sheet and fluidly connected through channels formed in the top sheet, the plurality of inflatable pockets comprising a central inflatable pocket, a plurality of left side inflatable pockets in serial fluid connection with the central inflatable pocket and extending in a series to the left of the central inflatable pocket, and a plurality of right side inflatable pockets in serial fluid connection with the central inflatable pocket and extending in a series to the right of the central inflatable pocket, a valve assembly for inflating the plurality of inflatable pockets, the valve assembly bonded to the bottom sheet at the central inflatable pocket and in fluid communication with the central pocket, wherein the occipital pad further comprises a plurality of non-inflatable pockets formed in the top sheet surrounding the central inflatable pocket; a hole in the shell, the valve assembly extending through the hole; 

a crown shock absorber attached to the inner surface of the shell in the crown region; 

a left jaw pad attached to the inner surface of the shell in the left side region to at least partially overlie an upper left jaw of the head; 

a right jaw pad attached to the inner surface of the shell in the right side region to at least partially overlie an upper left jaw of the head; and 

wherein the central inflatable pocket is positioned behind the occipital pad and has a left side and a right side, the left side adjacent to a left gap which permits said serial fluid connection with the plurality of left side inflatable pockets, the right side adjacent to a right gap which permits said serial fluid connection with the plurality of right side inflatable pockets.

Claim 11. The sports helmet of claim 1 wherein the occipital pad is removably attached to the inner surface of the shell by hook-and-loop pads bonded to the bottom sheet and to the inner surface of the shell.


Claim 1. A lacrosse helmet comprising: 
a lacrosse helmet shell adapted to receive and protect the head of a wearer; padding disposed within the shell; and 

a full jaw protector attached to the shell at a right side of the shell and at a left side of the shell and extending forwardly from the shell and extending continuously from the right side of the shell to the left side of the shell and adapted to cover and protect a lower jaw of the wearer; 

a faceguard removably attached to the shell and removably attached to the full jaw protector; the faceguard comprising a grid of a plurality of horizontal wire members, a plurality of vertical wire members, and a bottom wire member; a left loop strap and a right loop strap attaching the bottom wire member to the full jaw protector, the bottom wire member positioned parallel to and above a forward extent of the full jaw protector and passing through the left loop strap and the right loop strap; wherein a first one of said plurality of vertical wire members is attached to the bottom wire member to form a first T-intersection between the first one of said plurality of vertical wire members and the bottom wire member at a position adjacent to and above the full jaw protector and forward of the left loop strap, such that the left loop strap resists the tendency of the faceguard to slide and twist when struck with blows during sports play; and wherein a second one of said plurality of vertical wire members is attached to the bottom wire member to form a second T-intersection between the second one of said plurality of vertical wire members and the bottom wire member at a position adjacent to and above the full jaw protector and forward of the right loop strap such that the right loop strap resists the tendency of the faceguard to slide and twist when struck with blows during sports play; and wherein the left loop strap acts as a stop against rearward movement of the first one of said plurality of vertical wire members and the right loop strap acts as a stop against rearward movement of the second one of said plurality of vertical wire members.

Claim 3. The lacrosse helmet of claim 1 wherein the padding comprises an inflatable occipital pad removably attached to the inner surface of the shell in the rear region and positioned between the inner surface of the shell and the occipital shock absorber to push the occipital shock absorber forward when the inflatable occipital pad is inflated through a valve.

Claim 4. The lacrosse helmet of claim 1 wherein the padding comprises a crown shock absorber attached to an inner surface of the shell in a crown of the shell.
Claim 18. A protective sports helmet comprising: a single-piece shell formed of polycarbonate or acrylonitrile butadiene styrene plastic, the shell adapted to receive and protect the head of a wearer, the shell having a front region, a crown region, a rear region, a left side region, a right side region, an inner surface and an outer surface, 

an occipital shock absorber attached to the inner surface of the shell in the rear region to at least partially overlie an occipital area of the head and having a fabric backing; the occipital shock absorber comprising a central region, an upper right wing, a lower right wing, an upper left wing, and a lower left wing, all of said wings formed integrally with and connected to the central region; an inflatable occipital pad removably attached to the inner surface of the shell in the rear region and positioned between the inner surface of the shell and the occipital shock absorber to push the occipital shock absorber forward when the occipital pad is inflated thereby adjusting the size of the helmet to the wearer; the occipital pad comprising a top sheet and a bottom sheet bonded together, a plurality of inflatable pockets and fluidly connected through channels, the plurality of inflatable pockets comprising a central inflatable pocket, a plurality of left side inflatable pockets in serial fluid connection with the central inflatable pocket and extending in a series to the left of the central inflatable pocket, and a plurality of right side inflatable pockets in serial fluid connection with the central inflatable pocket and extending in a series to the right of the central inflatable pocket, wherein the occipital pad further comprises a plurality of non-inflatable pockets formed in the top sheet surrounding the central inflatable pocket, a valve assembly bonded to the bottom sheet and in fluid communication with one of the plurality of inflatable pockets for inflating the plurality of inflatable pockets, the valve assembly extending through a hole formed in the rear region of the shell, wherein the central inflatable pocket is positioned behind the occipital pad and has a left side and a right side, the left side adjacent to a left gap which permits said serial fluid connection with the plurality of left side inflatable pockets, the right side adjacent to a right gap which permits said serial fluid connection with the plurality of right side inflatable pockets; 

a crown shock absorber attached to the inner surface of the shell in the crown region; 

a left jaw pad attached to the inner surface of the shell in the left side region to at least partially overlie an upper left jaw of the head; and 

a right jaw pad attached to the inner surface of the shell in the right side region to at least partially overlie an upper left jaw of the head.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 9,833,684. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is anticipated by the conflicting patented claims 1 and 7, as shown in the table below. The difference between the instant examined claim and the conflicting patented claims is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipated the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(ll)(B)(1).

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-6 of U.S. Patent No. 10,632,360 in view of Brine lll et al. (2009/0178184)[Brine]. 
Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims in view of Brine disclose all of the claim limitations of the conflicting patented claim 1 and dependent claims, as shown in the table below. 
Brine discloses the bottom wire member positioned parallel to and above a forward extent of the full jaw protector and passing through the left loop strap and the right loop strap (part of the annotated bottom wire member is positioned parallel to and above the annotated forward extent of 25 and a part passes through the left 70 and the right 70, annotated figures 1-4, examiner notes: the figures shows one side of 11, in which the annotated bottom wire member would also pass through the left 70, see [0013] and claim 22); wherein a first one of said plurality of vertical wire members is attached to the bottom wire member to form a first T-intersection between the first one of said plurality of vertical wire members and the bottom wire member at a position adjacent to and above the full jaw protector and forward of the left loop strap (a first one of the annotated plurality of vertical wire members is attached to the annotated bottom wire member to form an annotated first T-intersection between the first one of the annotated plurality of vertical wire members and the annotated bottom wire member at a position adjacent to and above 25 and forward of the left 70, examiner notes: the figures shows one side of 11 in which the left 70 is not shown, as disclosed in [0013] and claim 22, there is a 70 on each side of 11), such that the left loop strap resists the tendency of the faceguard to slide and twist when struck with blows during sports play (the left 70 by way of 77 is intended to resist the tendency of 23 to slide and twist when struck with blows during sports play, [0061] and claim 23, figures 3-5, see also [0014], examiner notes: the figures shows one side of 11, in which the left 70 and 77 is not shown, as disclosed in [0013], [0014] and claims 21-22, there is a 70 and 77 on each side of 11); and wherein a second one of said plurality of vertical wire members is attached to the bottom wire member to form a second T-intersection between the second one of said plurality of vertical wire members and the bottom wire member at a position adjacent to and above the full jaw protector and forward of the right loop strap (a second one of the annotated plurality of vertical wire members is attached to the annotated bottom wire member to form an annotated second T-intersection between the second one of the annotated plurality of vertical wire members and the annotated bottom wire member at a position adjacent to and above 25 and forward of the right 70, annotated figures 1-4) such that the right loop strap resists the tendency of the faceguard to slide and twist when struck with blows during sports play (the right 70 by way of 77 is intended to resist the tendency of 23 to slide and twist when struck with blows during sports play, [0061] and claim 23, figures 3-5, see also [0013], [0014] and claim 22); and wherein the left loop strap acts as a stop against rearward movement of the first one of said plurality of vertical wire members (the left 70 by way of 77 is capable of acting as a stop against rearward movement of the first one of the annotated plurality of vertical wire members, since a strike against the first one of the annotated plurality of vertical wire members, would flex  inward in which the left 70 would act as a stop against additional rearward movement on the first one of the annotated plurality of vertical wire members, annotated figures 1-3, examiner notes: the figures shows one side of 11, the left 70 and 77 is not shown, as disclosed in [0013], [0014] and claims 22 and 23, there is a 70 and 77 on each side of 11) and the right loop strap acts as a stop against rearward movement of the second one of said plurality of vertical wire members (the right 70 by way of 77 is capable of acting as a stop against rearward movement of the second one of the annotated plurality of vertical wire members, since a strike against the second one of the annotated plurality of vertical wire members, would flex inward in which the left 70 by way of 77 would act as a stop against additional rearward movement on the second one of the annotated plurality of vertical wire members, annotated figures 1-3).

Present Application
Patent 10,632,360
Claim 1. A lacrosse helmet comprising: 
a lacrosse helmet shell adapted to receive and protect the head of a wearer; padding disposed within the shell; and 

a full jaw protector attached to the shell at a right side of the shell and at a left side of the shell and extending forwardly from the shell and extending continuously from the right side of the shell to the left side of the shell and adapted to cover and protect a lower jaw of the wearer; 
a faceguard removably attached to the shell and removably attached to the full jaw protector; 
the faceguard comprising a grid of a plurality of horizontal wire members, a plurality of vertical wire members, and a bottom wire member; 
a left loop strap and a right loop strap attaching the bottom wire member to the full jaw protector, the bottom wire member positioned parallel to and above a forward extent of the full jaw protector and passing through the left loop strap and the right loop strap; wherein a first one of said plurality of vertical wire members is attached to the bottom wire member to form a first T-intersection between the first one of said plurality of vertical wire members and the bottom wire member at a position adjacent to and above the full jaw protector and forward of the left loop strap, such that the left loop strap resists the tendency of the faceguard to slide and twist when struck with blows during sports play; and wherein a second one of said plurality of vertical wire members is attached to the bottom wire member to form a second T-intersection between the second one of said plurality of vertical wire members and the bottom wire member at a position adjacent to and above the full jaw protector and forward of the right loop strap such that the right loop strap resists the tendency of the faceguard to slide and twist when struck with blows during sports play; and wherein the left loop strap acts as a stop against rearward movement of the first one of said plurality of vertical wire members and the right loop strap acts as a stop against rearward movement of the second one of said plurality of vertical wire members.

Claim 3. The lacrosse helmet of claim 1 wherein the padding comprises an inflatable occipital pad removably attached to the inner surface of the shell in the rear region and positioned between the inner surface of the shell and the occipital shock absorber to push the occipital shock absorber forward when the inflatable occipital pad is inflated through a valve.

Claim 4. The lacrosse helmet of claim 1 wherein the padding comprises a crown shock absorber attached to an inner surface of the shell in a crown of the shell.

Claim 5. The lacrosse helmet of claim 1 wherein the shell comprises a brow plateau formed in the shell in the front region, the brow plateau being partially defined on a left side by a left brow acclivity and a left side acclivity, and being partially defined on a right side by a right brow acclivity and a right side acclivity.
Claim 1. A sports helmet comprising: a single-piece plastic shell adapted to receive and protect the head of a wearer; the shell having a front region, a crown region, a rear region, a left side region, a right side region, an inner surface and an outer surface; 

an occipital shock absorber attached to the inner surface of the shell in the rear region to at least partially overlie an occipital area of the head; 
an inflatable occipital pad removably attached to the inner surface of the shell in the rear region and positioned between the inner surface of the shell and the occipital shock absorber to push the occipital shock absorber forward when the inflatable occipital pad is inflated; 
the inflatable occipital pad comprising a top sheet and a bottom sheet bonded together, a plurality of inflatable pockets formed in the top sheet and fluidly connected through channels formed in the top sheet, the plurality of inflatable pockets comprising a central inflatable pocket, a plurality of left side inflatable pockets in serial fluid connection with the central inflatable pocket and extending in a series to the left of the central inflatable pocket, and a plurality of right side inflatable pockets in serial fluid connection with the central inflatable pocket and extending in a series to the right of the central inflatable pocket, a valve assembly for inflating the plurality of inflatable pockets, the valve assembly bonded to the bottom sheet at the central inflatable pocket and in fluid communication with the central pocket, wherein the inflatable occipital pad further comprises a plurality of non-inflatable pockets formed in the top sheet surrounding the central inflatable pocket; a valve hole in the shell, the valve assembly extending through the valve hole; 
a crown shock absorber attached to the inner surface of the shell in the crown region; 
a left jaw pad attached to the inner surface of the shell in the left side region to at least partially overlie an upper left jaw of the head; 

a right jaw pad attached to the inner surface of the shell in the right side region to at least partially overlie an upper left jaw of the head; 
wherein the central inflatable pocket is positioned behind the inflatable occipital pad and has a left side and a right side, the left side adjacent to a left gap which permits said serial fluid connection with the plurality of left side inflatable pockets, the right side adjacent to a right gap which permits said serial fluid connection with the plurality of right side inflatable pockets; and 
a brow plateau formed in the shell in the front region, the brow plateau being partially defined on a left side by a left brow acclivity and a left side acclivity, and being partially defined on a right side by a right brow acclivity and a right side acclivity.

Claim 2. The lacrosse helmet of claim 1 wherein the shell has a left earhole having four edges in the left region and a right earhole having four edges in the right region.

Claim 6. The lacrosse helmet of claim 5 wherein the shell has a left earhole having four edges in the left region and a right earhole having four edges in the right region.

Claim 2. The sports helmet of claim 1 wherein the shell has a left earhole having four edges in the left region and a right earhole having four edges in the right region.


Claim 1. A lacrosse helmet comprising: 
a lacrosse helmet shell adapted to receive and protect the head of a wearer; padding disposed within the shell; and 
a full jaw protector attached to the shell at a right side of the shell and at a left side of the shell and extending forwardly from the shell and extending continuously from the right side of the shell to the left side of the shell and adapted to cover and protect a lower jaw of the wearer; 
a faceguard removably attached to the shell and removably attached to the full jaw protector; 

the faceguard comprising a grid of a plurality of horizontal wire members, a plurality of vertical wire members, and a bottom wire member; 
a left loop strap and a right loop strap attaching the bottom wire member to the full jaw protector, the bottom wire member positioned parallel to and above a forward extent of the full jaw protector and passing through the left loop strap and the right loop strap; wherein a first one of said plurality of vertical wire members is attached to the bottom wire member to form a first T-intersection between the first one of said plurality of vertical wire members and the bottom wire member at a position adjacent to and above the full jaw protector and forward of the left loop strap, such that the left loop strap resists the tendency of the faceguard to slide and twist when struck with blows during sports play; and wherein a second one of said plurality of vertical wire members is attached to the bottom wire member to form a second T-intersection between the second one of said plurality of vertical wire members and the bottom wire member at a position adjacent to and above the full jaw protector and forward of the right loop strap such that the right loop strap resists the tendency of the faceguard to slide and twist when struck with blows during sports play; and wherein the left loop strap acts as a stop against rearward movement of the first one of said plurality of vertical wire members and the right loop strap acts as a stop against rearward movement of the second one of said plurality of vertical wire members.
Claim 3. The lacrosse helmet of claim 1 wherein the padding comprises an inflatable occipital pad removably attached to the inner surface of the shell in the rear region and positioned between the inner surface of the shell and the occipital shock absorber to push the occipital shock absorber forward when the inflatable occipital pad is inflated through a valve.
Claim 4. The lacrosse helmet of claim 1 wherein the padding comprises a crown shock absorber attached to an inner surface of the shell in a crown of the shell.
4. A sports helmet comprising: 

a single-piece plastic shell adapted to receive and protect the head of a wearer; the shell having a front region, a crown region, a rear region, a left side region, a right side region, an inner surface and an outer surface; 

an occipital shock absorber attached to the inner surface of the shell in the rear region to at least partially overlie an occipital area of the head; 

an inflatable occipital pad removably attached to the inner surface of the shell in the rear region and positioned between the inner surface of the shell and the occipital shock absorber to push the occipital shock absorber forward when the inflatable occipital pad is inflated through a valve; 

a crown shock absorber attached to the inner surface of the shell in the crown region; 

a left jaw pad attached to the inner surface of the shell in the left side region; and 

a right jaw pad attached to the inner surface of the shell in the right side region; 

wherein the occipital shock absorber comprises a central foam element and comfort layer disposed on the central foam element; the central foam element has a fabric backing; the comfort layer has a tab formed at a bottom edge of the comfort layer; the tab has hook tape adhered on the surface thereof; the tab wraps around to the back of the central foam element and releaseably engages the comfort layer with central foam element by engagement of the hook tape with the fabric backing; and an end of the tab is disposed between the central foam element and the inflatable occipital pad.
Claim 5. The lacrosse helmet of claim 1 wherein the shell comprises a brow plateau formed in the shell in the front region, the brow plateau being partially defined on a left side by a left brow acclivity and a left side acclivity, and being partially defined on a right side by a right brow acclivity and a right side acclivity.
Claim 5. The sports helmet of claim 4 further comprising a brow plateau formed in the shell in the front region, the brow plateau being partially defined on a left side by a left brow acclivity and a left side acclivity, and being partially defined on a right side by a right brow acclivity and a right side acclivity.
Claim 2. The lacrosse helmet of claim 1 wherein the shell has a left earhole having four edges in the left region and a right earhole having four edges in the right region.

Claim 6. The lacrosse helmet of claim 5 wherein the shell has a left earhole having four edges in the left region and a right earhole having four edges in the right region.
Claim 6. The sports helmet of claim 4 wherein the shell has a left earhole having four edges in the left region and a right earhole having four edges in the right region.


Claim 1. A lacrosse helmet comprising: 
a lacrosse helmet shell adapted to receive and protect the head of a wearer; padding disposed within the shell; and 
a full jaw protector attached to the shell at a right side of the shell and at a left side of the shell and extending forwardly from the shell and extending continuously from the right side of the shell to the left side of the shell and adapted to cover and protect a lower jaw of the wearer; 
a faceguard removably attached to the shell and removably attached to the full jaw protector; 
the faceguard comprising a grid of a plurality of horizontal wire members, a plurality of vertical wire members, and a bottom wire member; 
a left loop strap and a right loop strap attaching the bottom wire member to the full jaw protector, the bottom wire member positioned parallel to and above a forward extent of the full jaw protector and passing through the left loop strap and the right loop strap; wherein a first one of said plurality of vertical wire members is attached to the bottom wire member to form a first T-intersection between the first one of said plurality of vertical wire members and the bottom wire member at a position adjacent to and above the full jaw protector and forward of the left loop strap, such that the left loop strap resists the tendency of the faceguard to slide and twist when struck with blows during sports play; and wherein a second one of said plurality of vertical wire members is attached to the bottom wire member to form a second T-intersection between the second one of said plurality of vertical wire members and the bottom wire member at a position adjacent to and above the full jaw protector and forward of the right loop strap such that the right loop strap resists the tendency of the faceguard to slide and twist when struck with blows during sports play; and wherein the left loop strap acts as a stop against rearward movement of the first one of said plurality of vertical wire members and the right loop strap acts as a stop against rearward movement of the second one of said plurality of vertical wire members.


















Claim 1. A sports helmet comprising: a single-piece plastic shell adapted to receive and protect the head of a wearer; the shell having a front region, a crown region, a rear region, a left side region, a right side region, an inner surface and an outer surface; 

an occipital shock absorber attached to the inner surface of the shell in the rear region to at least partially overlie an occipital area of the head; 
an inflatable occipital pad removably attached to the inner surface of the shell in the rear region and positioned between the inner surface of the shell and the occipital shock absorber to push the occipital shock absorber forward when the inflatable occipital pad is inflated; 
the inflatable occipital pad comprising a top sheet and a bottom sheet bonded together, a plurality of inflatable pockets formed in the top sheet and fluidly connected through channels formed in the top sheet, the plurality of inflatable pockets comprising a central inflatable pocket, a plurality of left side inflatable pockets in serial fluid connection with the central inflatable pocket and extending in a series to the left of the central inflatable pocket, and a plurality of right side inflatable pockets in serial fluid connection with the central inflatable pocket and extending in a series to the right of the central inflatable pocket, a valve assembly for inflating the plurality of inflatable pockets, the valve assembly bonded to the bottom sheet at the central inflatable pocket and in fluid communication with the central pocket, wherein the inflatable occipital pad further comprises a plurality of non-inflatable pockets formed in the top sheet surrounding the central inflatable pocket; a valve hole in the shell, the valve assembly extending through the valve hole; 
a crown shock absorber attached to the inner surface of the shell in the crown region; 
a left jaw pad attached to the inner surface of the shell in the left side region to at least partially overlie an upper left jaw of the head; 
a right jaw pad attached to the inner surface of the shell in the right side region to at least partially overlie an upper left jaw of the head; 
wherein the central inflatable pocket is positioned behind the inflatable occipital pad and has a left side and a right side, the left side adjacent to a left gap which permits said serial fluid connection with the plurality of left side inflatable pockets, the right side adjacent to a right gap which permits said serial fluid connection with the plurality of right side inflatable pockets; and 
a brow plateau formed in the shell in the front region, the brow plateau being partially defined on a left side by a left brow acclivity and a left side acclivity, and being partially defined on a right side by a right brow acclivity and a right side acclivity.
Claim 7. The sports helmet of claim 1 further comprising: a full jaw protector removably attached to the shell at a right side of the shell and at a left side of the shell and extending forwardly from the shell and extending continuously from the right side of the shell to the left side of the shell and adapted to cover and protect a lower jaw of the wearer; 
a faceguard removably attached to the shell and removably attached to the full jaw protector; 
the faceguard comprising a grid of a plurality of horizontal wire members, a plurality of vertical wire members, and a bottom wire member; a left loop strap and a right loop strap attaching the bottom wire member to the full jaw protector, the bottom wire member positioned parallel to and above a forward extent of the full jaw protector and passing through the left loop strap and the right loop strap; wherein a first one of said plurality of vertical wire members is attached to the bottom wire member to form a first T-intersection between the first one of said plurality of vertical wire members and the bottom wire member at a position adjacent to and above the full jaw protector and forward of the left loop strap, such that the left loop strap resists the tendency of the faceguard to slide and twist when struck with blows during sports play; and wherein a second one of said plurality of vertical wire members is attached to the bottom wire member to form a second T-intersection between the second one of said plurality of vertical wire members and the bottom wire member at a position adjacent to and above the full jaw protector and forward of the right loop strap such that the right loop strap resists the tendency of the faceguard to slide and twist when struck with blows during sports play; and wherein the left loop strap acts as a stop against rearward movement of the first one of said plurality of vertical wire members and the right loop strap acts as a stop against rearward movement of the second one of said plurality of vertical wire members.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the left region”, there is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the right region”, there is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “the inner surface of the shell”, there is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “the rear region”, there is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “the occipital shock absorber”, in two occurrences, there is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the front region”, in two occurrences, there is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the left region”, there is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the right region”, there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brine lll et al. (2009/0178184)[Brine]. 
Regarding claim 1, Brine teaches, a lacrosse helmet (10, [0053], figure 1) comprising: a lacrosse helmet shell adapted to receive and protect the head of a wearer (11 is adapted to receive and protect the head of a wearer, [0053], figure 1); padding disposed within the shell (“With reference to FIGS. 12-14 and 16, the helmet 10 includes an inner surface of the shell 12 in which is mounted protective padding…With reference to FIG. 14, a portion of the armature 30 is shown and is seen to releasably receive a modular cushioning device comprising a lateral displacement shock absorbing material 60 including a plurality of parallel tubes 61 held together by webbing 63”, [0054], see also [0056]); and a full jaw protector attached to the shell at a right side of the shell and at a left side of the shell and extending forwardly from the shell and extending continuously from the right side of the shell to the left side of the shell and adapted to cover and protect the lower jaw of the wearer (25 is a full jaw protector, in which 25 is attached to 11 at a right side of 11 and at a left side of 11 and extending forwardly from 11 and extending continuously from the right side of 11 to the left side of 11 adapted to cover and protect the lower jaw of the wearer as shown in figures 1-5, [0062], [0063], [0064]); a faceguard removably attached to the shell and removably attached to the full jaw protector (23 is removably attached to 11 and removably attached 25 by way of 70, [0060], [0062], [0063], [0064], figures 1-4 and 10); the faceguard comprising a grid of a plurality of horizontal wire members, a plurality of vertical wire members, and a bottom wire member (23 comprises a grid of a plurality of annotated horizontal wire members, a plurality of annotated vertical wire members, and an annotated bottom wire member, [0060], annotated figures 1-4), a left loop strap and a right loop strap attaching the bottom wire member to the full jaw protector (a left 70 and right 70 attaches the annotated bottom wire member to 25, as shown in figure, see annotated figures 1-5, [0060], [0062], [0063], examiner notes: while the right 70 is shown in the figures, there is a left 70 on the opposite side of 11, as disclosed “a new fastener is provided which allows the sides of the cage to be mounted directly against the shell…The new fasteners extend on the inside and outside of the shell and include a recess between the inner and outer portions that receives a bar of the cage”, [0013] and “said face guard includes opposed vertical bars fastened to respective side surfaces of said shell, each of said opposed vertical bars being fastened by a clip engaging a side surface and an inner surface of said shell”, claim 22, here, examiner has interpreted the disclosed vertical bar as being a part of the bottom wire), the bottom wire member positioned parallel to and above a forward extent of the full jaw protector and passing through the left loop strap and the right loop strap (part of the annotated bottom wire member is positioned parallel to and above the annotated forward extent of 25 and a part passes through the left 70 and the right 70, annotated figures 1-4, examiner notes: the figures shows one side of 11, in which the annotated bottom wire member would also pass through the left 70, see [0013] and claim 22); wherein a first one of said plurality of vertical wire members is attached to the bottom wire member to form a first T-intersection between the first one of said plurality of vertical wire members and the bottom wire member at a position adjacent to and above the full jaw protector and forward of the left loop strap (a first one of the annotated plurality of vertical wire members is attached to the annotated bottom wire member to form an annotated first T-intersection between the first one of the annotated plurality of vertical wire members and the annotated bottom wire member at a position adjacent to and above 25 and forward of the left 70, examiner notes: the figures shows one side of 11 in which the left 70 is not shown, as disclosed in [0013] and claim 22, there is a 70 on each side of 11), such that the left loop strap resists the tendency of the faceguard to slide and twist when struck with blows during sports play (the left 70 by way of 77 is intended to resist the tendency of 23 to slide and twist when struck with blows during sports play, [0061] and claim 23, figures 3-5, see also [0014], examiner notes: the figures shows one side of 11, in which the left 70 and 77 is not shown, as disclosed in [0013], [0014] and claims 21-22, there is a 70 and 77 on each side of 11); and wherein a second one of said plurality of vertical wire members is attached to the bottom wire member to form a second T-intersection between the second one of said plurality of vertical wire members and the bottom wire member at a position adjacent to and above the full jaw protector and forward of the right loop strap (a second one of the annotated plurality of vertical wire members is attached to the annotated bottom wire member to form an annotated second T-intersection between the second one of the annotated plurality of vertical wire members and the annotated bottom wire member at a position adjacent to and above 25 and forward of the right 70, annotated figures 1-4) such that the right loop strap resists the tendency of the faceguard to slide and twist when struck with blows during sports play (the right 70 by way of 77 is intended to resist the tendency of 23 to slide and twist when struck with blows during sports play, [0061] and claim 23, figures 3-5, see also [0013], [0014] and claim 22); and wherein the left loop strap acts as a stop against rearward movement of the first one of said plurality of vertical wire members (the left 70 by way of 77 is capable of acting as a stop against rearward movement of the first one of the annotated plurality of vertical wire members, since a strike against the first one of the annotated plurality of vertical wire members, would flex  inward in which the left 70 would act as a stop against additional rearward movement on the first one of the annotated plurality of vertical wire members, annotated figures 1-3, examiner notes: the figures shows one side of 11, the left 70 and 77 is not shown, as disclosed in [0013], [0014] and claims 22 and 23, there is a 70 and 77 on each side of 11) and the right loop strap acts as a stop against rearward movement of the second one of said plurality of vertical wire members (the right 70 by way of 77 is capable of acting as a stop against rearward movement of the second one of the annotated plurality of vertical wire members, since a strike against the second one of the annotated plurality of vertical wire members, would flex inward in which the left 70 by way of 77 would act as a stop against additional rearward movement on the second one of the annotated plurality of vertical wire members, annotated figures 1-3).

Regarding claim 2, Brine teaches, wherein the shell has a left earhole having four edges in the left region and a right earhole having four edges in the right region (11 has a left 19 having four edges in the left region and a right 19 having four edges in the right region, [0053], figures 3 and annotated figure 8).

Regarding claim 4, Brine teaches, wherein the padding comprises a crown shock absorber attached to an inner surface of the shell in a crown of the shell (“With reference to FIGS. 12-14 and 16, the helmet 10 includes an inner surface of the shell 12 in which is mounted protective padding. In this regard, with reference to FIG. 13, an armature 30 is made of a thin flexible material and includes a plurality of branches or appendages, for example, 31, 33, 35, 37, 39, 41, 43, 45, 47, 49 and 51. Each of these branches or appendages includes one or more openings 53 for a purpose to be described in greater detail hereinafter. With reference to FIG. 14, a portion of the armature 30 is shown and is seen to releasably receive a modular cushioning device comprising a lateral displacement shock absorbing material 60 including a plurality of parallel tubes 61 held together by webbing 63”, [0054], “The material components 60 are installed on the armature 30 initially before the armature 30 and components 60 are installed in the helmet 10”, [0055], “These sets of seven tubes, each comprising a lateral displacement shock absorbing material, are specifically located on the armature 30 such that when the armature 30 is installed within the inner surface 12 of the shell 11 of the helmet 10, they are located in positions of vulnerability for the skull of the user so that those areas of vulnerability are best protected. This is seen with particular reference to FIG. 12 which shows the armature 30 with a plurality of sets of lateral displacement shock absorbing material 60 mounted within the inner surface 12 of the shell 11 of the helmet 10. In the preferred embodiment, a thin layer of padding covers the armature 30 and the sets of shock absorbing material 60 to hide them from visibility while assisting in spreading forces imposed on the skull of the user as a result of impacts to be expected through playing a game such as lacrosse or hockey. The advantage of the use of the armature 30 is that the lateral displacement shock absorbing material made in sets of seven tubes as shown may be arranged on a flat surface for ease of assembly and then the entire armature unit with the shock absorbing material so installed may easily be attached inside the inner surface of the shell 11 of the helmet 10”, [0056], figures 8, 12-14 and 16, therefore, 30/60 comprises a crown shock absorber (at location of 35 and 37, see figure 12) attached to an inner surface of 11 in 13 of 11, see [0053] regarding crown portion 13).

Regarding claim 5, Brine teaches, wherein the shell comprises a brow plateau formed in the shell in the front region (21, [0053], figures 1-3), the brow plateau being partially defined on a left side by a left brow acclivity and a left side acclivity, and being partially defined on a right side by a right brow acclivity and a right side acclivity (21 being partially defined on a left side by an annotated left brow acclivity and an annotated left side acclivity, and being partially defined on a right side by an annotated right brow acclivity and an annotated right side acclivity, annotated figure 2).

Regarding claim 6, Brine teaches, wherein the shell has a left earhole having four edges in the left region and a right earhole having four edges in the right region (11 has a left 19 having four edges in the left region and a right 19 having four edges in the right region, [0053], figures 3 and annotated figure 8).

Regarding claim 7, Brine teaches, where in the full jaw protector is removably attached to the shell (25 is removably attached to 11, [0062], [0063], [0064]).

Regarding claim 8, Brine teaches, where in the full jaw protector is removably attached to the shell (25 is removably attached to 11, [0062], [0063], [0064]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Brine lll et al. (2009/0178184)[Brine] in view of Bologna et al. (2013/0061375)[Bologna].
Regarding claim 3, Brine teaches, wherein the padding is removably attached to the inner surface of the shell in the rear region and positioned between the inner surface of the shell and the occipital shock absorber (“With reference to FIGS. 12-14 and 16, the helmet 10 includes an inner surface of the shell 12 in which is mounted protective padding. In this regard, with reference to FIG. 13, an armature 30 is made of a thin flexible material and includes a plurality of branches or appendages, for example, 31, 33, 35, 37, 39, 41, 43, 45, 47, 49 and 51. Each of these branches or appendages includes one or more openings 53 for a purpose to be described in greater detail hereinafter. With reference to FIG. 14, a portion of the armature 30 is shown and is seen to releasably receive a modular cushioning device comprising a lateral displacement shock absorbing material 60 including a plurality of parallel tubes 61 held together by webbing 63”, [0054], “The material components 60 are installed on the armature 30 initially before the armature 30 and components 60 are installed in the helmet 10”, [0055], “These sets of seven tubes, each comprising a lateral displacement shock absorbing material, are specifically located on the armature 30 such that when the armature 30 is installed within the inner surface 12 of the shell 11 of the helmet 10, they are located in positions of vulnerability for the skull of the user so that those areas of vulnerability are best protected. This is seen with particular reference to FIG. 12 which shows the armature 30 with a plurality of sets of lateral displacement shock absorbing material 60 mounted within the inner surface 12 of the shell 11 of the helmet 10. In the preferred embodiment, a thin layer of padding covers the armature 30 and the sets of shock absorbing material 60 to hide them from visibility while assisting in spreading forces imposed on the skull of the user as a result of impacts to be expected through playing a game such as lacrosse or hockey. The advantage of the use of the armature 30 is that the lateral displacement shock absorbing material made in sets of seven tubes as shown may be arranged on a flat surface for ease of assembly and then the entire armature unit with the shock absorbing material so installed may easily be attached inside the inner surface of the shell 11 of the helmet 10”, [0056], figures 8, 12-14 and 16, therefore, 60 (shown located at the occipital region on 47, 49 and 51 in figures 12 and 13) is removably attached to the inner surface of 11 in the rear region and positioned between the inner surface of 11 and the layer of padding covering 30 at the location of 47, 49 and 51, see annotated figures 8 and 12).
While Brine discloses 60 in the occipital region at 47, 49 and 51 and a layer of padding covering 30 (note: 60 is received within 30), in which the padding cover “sets of shock absorbing material 60 to hide them from visibility while assisting in spreading forces imposed on the skull of the user as a result of impacts to be expected through playing a game such as lacrosse or hockey”, [0056], Brine fails to teach, an inflatable occipital pad to push the occipital shock absorber forward when the inflatable occipital pad is inflated through a valve.
Bologna, a protective helmet with internal padding and a face guard, teaches, wherein the padding comprises an inflatable occipital pad removably attached to the inner surface of the shell in the rear region and positioned between the inner surface of the shell and the occipital shock absorber to push the occipital shock absorber forward when the inflatable occipital pad is inflated through a valve (“The Figures show an internal padding system 100 which is connected to an inner surface (or wall) 17 of the helmet 10. Preferably, the internal padding system 100 is releasably connected to the inner wall surface 17 by a plurality of connector means…The internal padding system 100 further includes…an occipital cradle pad assembly 114”, [0038], “the occipital pad assembly 114 comprises an arrangement of pad elements that are specifically designed to engage the lower extent of the occipital protuberance 57 of wearer's head 51. The occipital cradle pad assembly 114 comprises a first peripheral pad element 156a, a second peripheral pad element 156b, a central pad element 157, a first intermediate pad element 158a and a second intermediate pad element 158b…The first and second intermediate pad element 158a, b reside adjacent or below the central pad element 157”, [0051], “The occipital cradle pad assembly 114 also comprises an inflation valve 134 residing in an elevated portion 135 of the assembly 114. The inflation valve 134 is adapted to provide an inflation fluid, such as air, to the pad elements 156, 158. An air channel 134a extends from the valve 134 to the pad elements 156, 158. The occipital cradle pad assembly 114 is removably secured to the inner surface 17 of the helmet shell 11 by a connector, such as Velcro.RTM. connector 136”, [0052], figures 16, and 21-23, therefore, 100 comprises 158 removably attached to the inner surface of 11 in the rear region and positioned between the inner surface of 11 and 157 to push 157 forward when 158 is inflated through 134, see also [0053]),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the occipital pad of Brine as an inflatable occipital pad positioned between the inner surface of the shell and the occipital shock absorber to push the occipital shock absorber forward when the inflatable occipital pad is inflated through a valve as taught by Bologna in order to provide the user “independent and customized engagement of the intermediate pad element 158a with the occipital protuberance 57”, [0053], that also “contacts the occipital portion of the wearer's skull to resist forward and/or rearward rotation of the helmet when an impact(s) is applied to the helmet during the course of play of the contact sport”, [0007].




    PNG
    media_image1.png
    798
    728
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    554
    572
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    893
    975
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    600
    510
    media_image5.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. 2002/0166157 by Pope discloses an inflatable liner attached to the inside of a shock absorber at the occipital region.
2. 6,073271 by Alexander discloses an inflatable liner with a rear portion extending to the occipital region.
3. 2012/0204328 by Emrich discloses a helmet with a brow plateau and a left and right brow acclivity and left and right side acclivity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JILLIAN K PIERORAZIO/Primary Examiner, Art Unit 3732